
	
		II
		Calendar No. 538
		111th CONGRESS
		2d Session
		S. 2941
		[Report No. 111–268]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Mr. Bingaman (for
			 himself and Ms. Murkowski) (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide supplemental ex gratia
		  compensation to the Republic of the Marshall Islands for impacts of the nuclear
		  testing program of the United States, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Republic of the Marshall Islands
			 Supplemental Nuclear Compensation Act of 2010.
		2.Continued monitoring on Runit
			 IslandSection 103(f)(1) of
			 the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921b(f)(1))
			 is amended—
			(1)by striking Notwithstanding
			 and inserting the following:
				
					(A)In generalNotwithstanding
					;
				and
			(2)by adding at the end the following:
				
					(B)Continued monitoring on Runit
				Island
						(i)In generalEffective beginning January 1, 2010, the
				Secretary of Energy shall, as a part of the Marshall Islands program conducted
				under subparagraph (A), periodically (but not less frequently than every 4
				years) survey radiological conditions on Runit Island.
						(ii)ReportThe Secretary shall submit to the Committee
				on Energy and Natural Resources of the Senate, and the Committee on Natural
				Resources of the House of Representatives, a report that describes the results
				of each survey conducted under clause (i), including any significant changes in
				conditions on Runit
				Island.
						.
			3.Clarification of eligibility under Energy
			 Employees Occupational Illness Compensation Program Act of 2000
			(a)Definitions for program
			 administrationSection 3621
			 of the Energy Employees Occupational Illness Compensation Program Act of 2000
			 (42 U.S.C. 7384l) is amended by adding at the end the
			 following:
				
					(18)The terms covered employee,
				atomic weapons employee, and Department of Energy contractor
				employee (as defined in paragraphs (1), (3), and (11), respectively)
				include a citizen of the Trust Territory of the Pacific Islands who is
				otherwise covered by that
				paragraph.
					.
			(b)Definition of covered DOE contractor
			 employeeSection 3671(1) of
			 the Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7385s(1)) is amended by inserting before the period at the end the
			 following: , including a citizen of the Trust Territory of the Pacific
			 Islands who is otherwise covered by this paragraph.
			(c)Coordination of benefits with respect to
			 the Compact of Free AssociationSubtitle E of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s et seq.)
			 is amended by inserting after section 3682 (42 U.S.C. 7385s–11) the
			 following:
				
					3682a.Coordination of benefits with respect to
				the Compact of Free Association
						(a)Definition of Compact of Free
				AssociationIn this section,
				the term Compact of Free Association means—
							(1)the Compact of Free Association between the
				Government of the United States of America and the Governments of the Marshall
				Islands and the Federated States of Micronesia (48 U.S.C. 1901 note);
				and
							(2)the Compact of Free Association between the
				Government of the United States of America and the Government of Palau (48
				U.S.C. 1931 note).
							(b)CoordinationSubject to subsection (c), an individual
				who has been awarded compensation under this subtitle, and who has also
				received compensation benefits under the Compact of Free Association by reason
				of the same covered illness, shall receive the compensation awarded under this
				subtitle reduced by the amount of any compensation benefits received under the
				Compact of Free Association, other than medical benefits and benefits for
				vocational rehabilitation that the individual received by reason of the covered
				illness, after deducting the reasonable costs (as determined by the Secretary)
				of obtaining those benefits under the Compact of Free Association.
						(c)WaiverThe Secretary may waive the application of
				subsection (b) if the Secretary determines that the administrative costs and
				burdens of applying subsection (b) to a particular case or class of cases
				justifies the
				waiver.
						.
			4.Four atoll health care
			 programSection 103(h) of the
			 Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921b(h)) is
			 amended by adding at the end the following:
			
				(4)Supplemental health care funding
					(A)In generalIn addition to amounts provided under
				section 211 of the U.S.–RMI Compact (48 U.S.C. 1921 note), the Secretary of the
				Interior shall annually use the amounts made available under subparagraph (B)
				to supplement health care in the communities affected by the nuclear testing
				program of the United States, including capital and operational support of
				outer island primary healthcare facilities of the Ministry of Health of the
				Republic of the Marshall Islands in the communities of—
						(i)Enewetak Atoll;
						(ii)Kili (until the resettlement of
				Bikini);
						(iii)Majetto Island in Kwajalein Atoll (until
				the resettlement of Rongelap Atoll); and
						(iv)Utrik Atoll.
						(B)FundingAs authorized by section 105(c), there is
				appropriated to the Secretary of the Interior, out of funds in the Treasury not
				otherwise appropriated, to carry out this paragraph $2,000,000 for each of
				fiscal years 2012 through 2028, as adjusted for inflation in accordance with
				section 218 of the U.S.–FSM Compact and the U.S.–RMI Compact, to remain
				available until
				expended.
					.
		5.Assessment of health care needs of the
			 Marshall Islands
			(a)In generalThe Secretary of the Interior shall enter
			 into an agreement with the National Academy of Sciences under which the
			 National Academy of Sciences shall conduct an assessment of the health impacts
			 of the United States nuclear testing program conducted in the Republic of the
			 Marshall Islands on the residents of the Republic of the Marshall
			 Islands.
			(b)ReportOn completion of the assessment under
			 subsection (a), the National Academy of Sciences shall submit to Congress, the
			 Secretary, the Committee on Energy and Natural Resources of the Senate, and the
			 Committee on Natural Resources of the House of Representatives, a report on the
			 results of the assessment.
			(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
			
	
		1.Short titleThis Act may be cited as the
			 Republic of the Marshall Islands
			 Supplemental Nuclear Compensation Act of 2010.
		2.Continued monitoring on
			 Runit IslandSection 103(f)(1)
			 of the Compact of Free Association Amendments Act of 2003 (48 U.S.C.
			 1921b(f)(1)) is amended—
			(1)by striking
			 Notwithstanding and inserting the following:
				
					(A)In
				generalNotwithstanding
					;
				and
			(2)by adding at the end the
			 following:
				
					(B)Continued monitoring on
				runit island
						(i)Cactus crater
				containment and groundwater monitoringEffective beginning
				January 1, 2008, the Secretary of Energy shall, as a part of the Marshall
				Islands program conducted under subparagraph (A), periodically (but not less
				frequently than every 4 years) conduct—
							(I)a visual study of the
				concrete exterior of the Cactus Crater containment structure on Runit Island;
				and
							(II)a radiochemical analysis
				of the groundwater surrounding and in the Cactus Crater containment structure
				on Runit Island.
							(ii)ReportThe
				Secretary shall submit to the Committee on Energy and Natural Resources of the
				Senate, and the Committee on Natural Resources of the House of Representatives,
				a report that contains—
							(I)a description of—
								(aa)the results of each
				visual survey conducted under clause (i)(I); and
								(bb)the results of the
				radiochemical analysis conducted under clause (i)(II); and
								(II)a determination on
				whether the surveys and analyses indicate any significant change in the health
				risks to the people of Enewetak from the contaminants within the Cactus Crater
				containment structure.
							(iii)Funding for
				groundwater monitoringThe Secretary of the Interior shall make
				available to the Department of Energy, Marshall Islands Program, from funds
				available for the Technical Assistance Program of the Office of Insular
				Affairs, the amounts necessary to conduct the radiochemical analysis of
				groundwater under
				clause(i)(II).
						.
			3.Clarification of
			 eligibility under Energy Employees Occupational Illness Compensation Program
			 Act of 2000
			(a)Definitions for program
			 administrationSection 3621 of the Energy Employees Occupational
			 Illness Compensation Program Act of 2000 (42 U.S.C. 7384l) is amended by adding at the
			 end the following:
				
					(18)The terms covered
				employee, atomic weapons employee, and Department of
				Energy contractor employee (as defined in paragraphs (1), (3), and (11),
				respectively) include a citizen or national of the Republic of the Marshall
				Islands or the Federated States of Micronesia who is otherwise covered by that
				paragraph.
					.
			(b)Definition of covered
			 DOE contractor employeeSection 3671(1) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s(1)) is
			 amended by inserting before the period at the end the following: ,
			 including a citizen or national of the Republic of the Marshall Islands or the
			 Federated States of Micronesia who is otherwise covered by this
			 paragraph.
			(c)Offset of benefits with
			 respect to the Compact of Free AssociationSubtitle C of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7385 et seq.) is amended by inserting after section 3653 (42 U.S.C.
			 7385j–2) the following:
				
					3654.Offset of benefits
				with respect to the Compact of Free AssociationAn individual who has been awarded
				compensation under this title, and who has also received compensation benefits
				under the Compact of Free Association between the United States and the
				Republic of the Marshall Islands (48 U.S.C. 1681 et seq.) (referred to in this
				section as the Compact of Free Association), by reason of the
				same illness, shall receive the compensation awarded under this title reduced
				by the amount of any compensation benefits received under the Compact of Free
				Association, other than medical benefits and benefits for vocational
				rehabilitation that the individual received by reason of the illness, after
				deducting the reasonable costs (as determined by the Secretary) of obtaining
				those benefits under the Compact of Free
				Association.
					.
			4.Supplemental health care
			 grantSection 103(h) of the
			 Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921b(h)) is
			 amended by adding at the end the following:
			
				(4)Supplemental health
				care grant
					(A)In
				generalIn addition to amounts provided under section 211 of the
				U.S.–RMI Compact (48 U.S.C. 1921 note), the Secretary of the Interior shall
				provide to the Republic of the Marshall Islands an annual supplemental health
				care grant in the amount made available under subparagraph (D)—
						(i)(I)to provide enhanced
				primary health care, with an emphasis on providing regular screenings for
				radiogenic illnesses by upgrading existing services or by providing quarterly
				medical field team visits, as appropriate, in each of Enewetak, Bikini,
				Rongelap, Utrik, Ailuk, Mejit, Likiep, Wotho, Wotje, and Ujelang Atolls, which
				were affected by the nuclear testing program of the United States; and
							(II)to enhance the
				capabilities of the Marshall Islands to provide secondary treatment for
				radiogenic illness; and
							(ii)to construct and operate
				a whole-body counting facility on Utrik Atoll.
						(B)Conditions on health
				care grantsTo ensure the effective use of grants funds under
				clause (i) of subparagraph (A), the Secretary of the Interior, after
				consultation with the Republic of the Marshall Islands, may establish
				additional conditions on the provision of grants under that clause.
					(C)Memorandum of
				agreementTo meet the objectives of clause (ii) of subparagraph
				(A), the Secretary of the Interior, the Secretary of Energy, and the Government
				of the Republic of the Marshall Islands shall enter into a memorandum of
				agreement setting forth the terms, conditions, and respective responsibilities
				of the parties to the memorandum of agreement in carrying out that
				clause.
					(D)FundingAs
				authorized by section 105(c), there is appropriated to the Secretary of the
				Interior, out of funds in the Treasury not otherwise appropriated, to carry out
				this paragraph $4,500,000 for each of fiscal years 2009 through 2023, as
				adjusted for inflation in accordance with section 218 of the U.S.–RMI Compact,
				to remain available until
				expended.
					.
		5.Assessment of health
			 care needs of the Marshall Islands
			(a)In
			 generalThe Secretary of the Interior shall enter into an
			 agreement with the National Academy of Sciences under which the National
			 Academy of Sciences shall conduct an assessment of the health impacts of the
			 United States nuclear testing program conducted in the Republic of the Marshall
			 Islands on the residents of the Republic of the Marshall Islands.
			(b)ReportOn
			 completion of the assessment under subsection (a), the National Academy of
			 Sciences shall submit to Congress, the Secretary, the Committee on Energy and
			 Natural Resources of the Senate, and the Committee on Natural Resources of the
			 House of Representatives, a report on the results of the assessment.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
			
	
		August 5, 2010
		Reported with an amendment
	
